2/16/2020 Gmail - Arnold v. City of St. Joseph - copy of opposition suggestions - correspondence

 

 

mM Gmail Stacy Arnold <stacy.kaye.arnold@gmail.com>
Arnold v. City of St. Joseph - copy of opposition suggestions - correspondence

4 messages

Stacy Arnold <stacy.kaye.arnold@gmail.com> Wed, Jan 29, 2020 at 8:11 PM

To: "Greg Goheen (ggoheen@mvplaw.com)" <ggoheen@mvplaw.com>, Chris Heigele <CHeigele@batyotto.com>, Mark

Beam-Ward <mbeamward@bkwflaw.com>, shannah@bkwflaw.com, cthomas@batyotto.com, Karen Brokesh
<kbrokesh@mvplaw.com>

Hello all,

Attached please find a copy of my suggestions in opposition to the Library's dismissal motion, which was e-
filed with the Court today. I am also reaching out to all of you because, as | indicated in my Complaint, I
would like to return to the library to petition for another cause that I care about. I am currently volunteering
to circulate the Medicaid expansion petition and would like to do so in front of the East Hills Library. While
I would like to petition as I normally do, and do not believe that prior approval is necessary per the First
Amendment, there is one place that I certainly do not wish to return: the St. Joseph slammer. Therefore, I am
reaching out to all of you in advance so that I may know what activities/actions may lead me to the slammer
so that I can avoid them. My first wish is a wish that seems, to my mind, to be contrary to the current library

policy. I am not sure if the remainder of my wishes would lie outside of the current library policy, the wishes
of mall security, and/or the wishes of the City or not.

I would like to:

1) circulate my petition on the external grounds of the East Hills Library to include the public and the
private property (including the privately-owned portion of the sidewalk)

2) verbally and physically approach people (from any angle) and ask them to sign my petition

3) drive my car through the privately-owned vehicular pass-through in order to access and leave the Library
4) park my car in the parking lot utilized by library patrons

5) access the Library water fountain and restroom facilities

6) enter the Library to warm up during cold temperatures or cool down during hot temperatures (not to
petition)

For the sake of clarity, ] am not requesting the ability to block the ingress or egress of patrons and in general
and not requesting the ability to physically pursue patrons in the moment after thev have said no; however
sometimes it is possible to forget a response and ask someone again in a different moment (i.e. on the way
out) and I am requesting the ability to be able to make that mistake as well.

I would greatly appreciate the positions of your clients as to these issues. | wish to return to the Library for

the purposes indicated in my Complaint, but, once again, | have no desire whatsoever to return to the
Buchanan County Jail.

Moreover, clarifying that I have no intention of using this circumstance to attempt to interview witnesses
regarding the incident on 1/30/2018 without an attorney present. | have every intention of being polite and

respectful to library staff, and I would hope for the same in return.

Weather permitting, I should be in late this week or early next week.

Best Regards,

https://mail.google.com/mail/u/0?ik=3444 669827 &view=pt&search=all&permthid=thread-a% 3Ar-35692062380328931 78&simpl=msg-a%3Ar-35609438... 1/3
Case 5:19-cv-06137-BP Document 45-2 Filed 02/18/20 Page 1of1
